Citation Nr: 1444771	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-20 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss disability.


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1992 to June 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO in pertinent part denied the Veteran's claim for service connection for right ear hearing loss disability. The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the March 2007 decision is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial, i.e., lack of right ear hearing loss disability.


CONCLUSIONS OF LAW

1.  The March 2007 decision that denied the Veteran's claim for entitlement to service connection for right ear hearing loss disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the March 2007 decision is not new and material and reopening of the Veteran's claim for entitlement to service connection for right ear hearing loss disability is therefore not warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated October 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA treatment records have been obtained, and no private treatment records regarding hearing loss have been identified by the Veteran.  Also, the Veteran was provided VA audiological examinations in March 2010 and June 2011.  The Board finds that these examinations were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

The Court further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For certain chronic diseases, such as organic diseases of the nervous system (one of which is sensorineural hearing loss), a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When the chronicity in service is not adequately supported, a showing of continuity of symptoms after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.



Analysis

The Veteran's initial claim for service connection for hearing loss in his right ear (at the time adjudicated as bilateral hearing loss) was denied in a rating decision dated March 2007, and the Veteran was notified of the decision in the same month.  The denial was based on both a lack of evidence of a current disability and lack of evidence of an in-service event.  Specifically, the RO noted that all audiometric findings in the Veteran's service treatment records did not show any hearing loss, and that there was no evidence of current hearing loss.  No appeal was filed and the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran filed a claim to reopen in June 2009.  

Since the March 2007 rating decision the Veteran has had three audiometric tests performed.   The first set of audiometry results, obtained in October 2007 as part of an audiology consult from a VA treatment center, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The audiologist diagnosed normal hearing sensitivity for the right ear.

The second set of audiometry results, obtained in March 2010 as part of a VA examination related to the Veteran's separate claim for service connection for tinnitus, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
25
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  The audiologist did not diagnose any hearing loss in the Veteran's right ear.

The final set of audiometry results, obtained in June 2011 as part of a VA examination related to the Veteran's separate claim for service connection for tinnitus, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  The audiologist diagnosed no hearing loss in the Veteran's right ear.

In addition to this evidence, the Veteran states in his October 2010 notice of disagreement, as well as in other correspondence throughout the claims process, that he has difficulty hearing in crowds in particular.  He further states in his August 2012 substantive appeal, as well as in other correspondence throughout the claims process, that he has difficulty hearing on the phone.  Finally, the Veteran reported to all of his audiologists that he was exposed to loud noise during service, as reflected in all three audiometric reports.

None of the audiometric results submitted by the Veteran show that the Veteran has a current hearing loss disability in his right ear.  Lay testimony is competent as to observations as well as some non-complex medical questions, see Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011), but VA has determined that a finding of a current hearing loss disability requires particular audiometric scores as specified in 38 C.F.R. § 3.385.  See also Lendenmann v. Principi, 3 Vet. App. 345 (1992) (noting that ratings for hearing loss disability are determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results).  The Board is bound by VA's regulations.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).

The evidence before the RO at the time of the March 2007 RO decision did not show that the Veteran had a right ear hearing loss disability, and all of the evidence received since that decision continues to indicate that the Veteran does not have right ear hearing loss disability, as there has never been any threshold of 40 decibels or greater at any of the frequencies between 500 and 4000 Hertz, or thresholds of 26 decibels or greater for at least three of these frequencies, or speech recognition scores of any kind less than 94 percent.  In addition, every health care professional who has interpreted audiometric test scores has found no hearing loss at the relevant frequencies.  Finally, the Veteran's statements that he was exposed to noise during service are cumulative of his service treatment records, which were before the RO at the time of the March 2007 RO decision, and indicate that the Veteran was provided with earplugs in August 1992 and again in September 1995.

All of the new evidence is therefore cumulative or redundant of the evidence of record at the time of the prior denial with regard to whether the Veteran has right ear hearing loss disability.  As evidence of current disability is an essential element of any service connection claim, the evidence is not new and material.  Because no new and material evidence was submitted within one year of the March 2007 decision, the Board finds that decision to be final.  See 38 C.F.R. § 3.156(b). The Board further finds that no new and material evidence has been submitted at any time since the March 2007 decision, and reopening of the claim is therefore not warranted.


ORDER

New and material evidence having not been received, the appeal to reopen the claim for service connection for right ear hearing loss disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


